Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David A. Fox on 05/13/2022.
The application has been amended as follows:

14. (Currently Amended) A wireless network comprising: a plurality of nodes, wherein the network is configured to operate in accordance with the method of claim 1.


Allowable Subject Matter
Claims 1-15 are allowed. The prior art of record fails to disclose the feature collecting, at the discovery node (112), relevant data, the relevant data comprising: a hop-distance between the failed node (108) and the source node (106); a count of estimated extra hops required to deliver the data packet using a hop-distance recovery method; a count of estimated extra hops required to deliver the data packet using a multipath recovery method; and a latency time for the hop-distance recovery method; and a latency time for the multipath recovery method; comparing, at the discovery node (112), latencies of the hop-distance recovery method and the multipath recovery method calculated from the relevant data; and depending on the comparison, selecting the hop-distance recovery method or the multipath recovery method, as recited in claims 1, 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (Pub No.: 2017/0078222) discloses a control device configured to control a plurality of network switches provided in a plurality of communication paths including a first communication path and a second communication path, the control device includes a memory, and a processor coupled to the memory and configured to control the plurality of network switches so that one or more data flows pass through the first communication path, monitor a load of the control device, detect that a failure occurs in the first communication path, and determine, based on a number of the one or more data flows and the load of the control device, a path selecting method of selecting the second communication path as an alternative communication path through which the data flows are to be transmitted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464